DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 purports to modify a feature, UV pinning lamp, which feature not positively claimed.  The scope of the invention is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Patent Application No. 2014/0191896, in view of  Ono, U.S. Patent Application No. 2008/0004135, and in further view of Sigismondo, U.S. Patent Application No. 2011/0285800, and as evidenced by Nagasawa.  As to Claim 1,  Johnson teaches a golf ball comprising a core (102) and a cover layer (outer shell) comprised of impact resistant material, paragraph 0027.  It is inherent that the cover layer defines a first surface area of a first color.  Johnson teaches that the ball may have a seam and that an image (text or mark) may be placed so as to identify the location of the seam, paragraph 0027.  It is inherent that the image occupies a second surface area portion.  Nagasawa teaches that it was known in the art, at the effective filing date, to form an impact resistant cover layer of polyurethane, paragraph 0094.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select polyurethane as the material for the impact resistant cover layer of Johnson.  Johnson is silent as to the image being placed upon the seam line.  Ono teaches a golf ball comprising an image, which may be placed on a seam line, paragraph 0035.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Johnson with an image placed  upon the seam, as taught by Ono, to provide Johnson with the printed image upon the parting line to add precision to the process of identifying the seam location.  Johnson, as modified, is silent as to the image comprising UV curable ink.  Sigismondo teaches that an image on a golf ball may comprise UV curable ink, paragraph 0046.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Johnson, as modified, with UV curable ink forming the image, as taught by Sigismondo, to provide Johnson, as modified, with an ink that may be quickly cured, to yield the predictable result of improving the manufacturing process.   The examiner finds that limitations providing single pass printing and ink curing by a pre-cure and final curing operation do not serve to patentably distinguish the claim over the prior art golf ball as disclosed by Johnson, as modified. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966, MPEP 2113.  As to Claim 2, The examiner finds that limitations providing a throw distance of 0 to 10 mm do not serve to patentably distinguish the claim over the prior art golf ball as disclosed by Johnson, as modified. The same rationale applied in the treatment of Claim 1 is found to be equally applicable.  As to Claim 3, The rationale applied in Claim 1 is found to be equally applicable.  The treatment of Claim 3 is applied as the claim is best understood, in view of the rejection under 35 USC §112(b).  As to Claim 4, Sigismondo teaches that a printed image on a golf ball may be provided with a resolution between 100 and 1400 dpi, paragraph 0046.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Johnson as modified, with an image resolution, as claimed and as taught by Sigismondo, to provide Johnson, as modified, with a distinctly contrasted mark, to yield the predictable result of enhancing the appearance of the ball.  As to Claims 5 and 15, Johnson, as modified, discloses the claimed invention except for providing that the size of the print swathe may be within the claimed size range.  It would have been an obvious matter of design choice to select a print swathe size between 1 and 25 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose,105 USPQ 237 (CCPA 1955).   As to Claims 6 and 7, The examiner finds that limitations providing a dispense rate or velocity of ink droplet between 2 and 10 m/s, or droplet volume between 6 and 160 picoliters, do not serve to patentably distinguish the claim over the prior art golf ball as disclosed by Johnson, as modified. The same rationale applied in the treatment of Claim 1 is found to be equally applicable.  As to Claims 8, 9, 12, and 13, Sigismondo teaches that ink jet printing may be used to place an image on a golf ball, paragraph 0046.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Johnson, as modified, with ink jet printed image, as taught by Sigismondo, to provide Johnson, as modified, with a known substitute image.   The examiner finds that, given printing on a spherical surface, it is inherent that a zone of distortion may occur proximate a perimeter of an image, which may be considered to be an upper zone of distortion and a lower zone of distortion.  As to Claims 10 and 14, The examiner finds that limitations providing for printing while a ball was rotating at a rate between 1 and 400 rpm, do not serve to patentably distinguish the claim over the prior art golf ball as disclosed by Johnson, as modified. The same rationale applied in the treatment of Claim 1 is found to be equally applicable.  As to Claim 11, Johnson, as modified by Ono and Sigismondo, is applied as in Claims 1-4, 7, and 10.  As to Claims 16 and 17, The examiner finds that limitations providing for a ratio of printer resolution to linear direction speed between 10 and 100 dpi or 20 and 50dpi, do not serve to patentably distinguish the claim over the prior art golf ball as disclosed by Johnson, as modified. The same rationale applied in the treatment of Claim 1 is found to be equally applicable.  As to Claim 18, Johnson, as modified, discloses the claimed invention except for providing that the single pass image may be duplicated to provide two images in two distinct areas on the cover layer.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide two images since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 UAPQ 8.  Further, it would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the two images in two distinct areas on the cover layer, since it has been held that rearranging parts of an invention involves only routine skill in the art, In Re Japikse, 86 USPQ 70 (CCPA 1950).   As to Claim 19, Johnson, as modified, is applied as in Claim 1, with the same obviousness rationale being found applicable.  
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        21 November 2022